 
 
I 
111th CONGRESS
2d Session
H. R. 5005 
IN THE HOUSE OF REPRESENTATIVES 
 
April 13, 2010 
Mr. Griffith (for himself, Mr. Inglis, Mr. Jones, Mr. Rogers of Alabama, Mr. Souder, Mr. Olson, Ms. Jenkins, Mrs. Bachmann, Mr. Bishop of Utah, Mr. Tiahrt, Mr. King of Iowa, Mr. Wamp, Mr. Broun of Georgia, Mr. Campbell, Mr. Gohmert, Mr. Bonner, Mr. Gary G. Miller of California, Mr. Aderholt, and Mr. Duncan) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means, Education and Labor, the Judiciary, Natural Resources, House Administration, Appropriations, and Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To repeal the Patient Protection and Affordable Care Act. 
 
 
1.Repeal of PPACAEffective as of enactment of the Patient Protection and Affordable Care Act, such Act is repealed, and the provisions of law amended or repealed by such Act are restored or revived as if such Act had not been enacted.  
 
